Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/20/21 has been considered.
Drawings
The drawings filed 5/28/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maire (U. S. Patent number 5,471,019)
Re claim 1:  Maire teaches an electroacoustic transducer, comprising:

one or more partition walls (at least partitions (126 and 128) which as seen from figure 3) that divide an inner space of the housing into a plurality
of spaces such that a volume of a first of the plurality of spaces is different from a volume of a second of the plurality of spaces except the first of the plurality of spaces;
a diaphragm (see claim 6) disposed in the housing such that one surface thereof faces the plurality of spaces (due to the arrangement depicted in figure 3); and
a tube (132 or 136; along with column 2, lines 40-43) that establishes communication between a sound wave emission opening that is open to an outer space of the housing and each of the plurality of spaces (see locations of tubes in figure 3).
Re claim 2: note the claimed first and second surfaces as set forth are satisfied by the front and rear surfaces as defined in claim 6 which as depicted in figure 6 are fixed to an inner wall (126)
Re claim 3: note arrangement in figure 3 in which a cut out (due to port 138) is formed in each of the partition walls
Re claim 8: note the arrangement of figure 3 in which the diaphragm having a front and rear surface that are exposed to at least a first space (112) and a second space (114)
Re claim 10: see arrangement of figure 3 in which the first space (112) is isolated from the second space (114) due to the placement of the speakers located along a partition wall (126) that divides the are into the two spaces.
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10. 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maire in view of Ishii et al. (US 2018/0249255 A1).
Re claim 4:  The teaching of Maire is discussed above and incorporated herein.  Although this teaching states that the diaphragm is mounted to the partition (column 2, lines 47-50), Maire does not teach that the connection between the elements includes the use of an elastic member as set forth.  Ishii et al. teaches in a similar environment to use an elastic member (material having appropriate elasticity), paragraph [0102] to provide an airtightness between the members.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the elastic material as taught by Ishii et al. into the arrangement of Maire to predictably provide an airtightness between the diaphragm and the wall(s) as set forth.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maire in view of Murakami et al. (US 2018/0160248 A1)
The teaching of Maire is discussed above and incorporated herein.  In Maire, a cone type of speaker is used, instead of a piezoelectric type of speaker as set forth in claim 12.  Murakami et al. teaches to replace a cone type speaker with a piezoelectric type (having the structure as depicted in 1 satisfying those features claimed to reduce the size (thinness) needed for the audio speaker (see discussion in paragraphs [0004-0006 and 0060].  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the cone-type of speaker used in Maire with a piezoelectric type of speaker to predictably provide an arrangement with reduced thickness.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Allowable Subject Matter
12. 	Claims 5-7, 9, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed electroacoustic transducer including in combination the features of claim 1 that additionally include L-shaped cross section partition wall(s) as provided with an elastic member disposed between end of the L-shaped partition walls and the one surface of the diaphragm as set forth in claim 5 is neither taught by nor an obvious variation of the art of record. The limitations of claims 6 and 7 depend upon those features of claim 5. The claimed electroacoustic transducer including in combination the features of claim 8/2/1 that additionally including a connected portion used in define the .
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



									/ANDREW L SNIEZEK/                                                                                                            Primary Examiner                                                                                                                                                                                                          Art unit 2688

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/10/22